Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-50010 on Form S-8, Registration Statement No. 333-149005 on Form S-3, Registration Statement No. 333-160402 on Form S-8 and Registration Statement No. 333-182030 on Form S-8, of Exactech, Inc. of our reports dated March 3, 2016, relating to our audits of the consolidated financial statements and the financial statement schedule and internal control over financial reporting, which appear in this Annual Report on Form 10-K of Exactech, Inc. for the year ended December 31, 2015. /s/ RSM US LLP Charlotte, North Carolina March 3, 2016
